Citation Nr: 0621563	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee, which granted service 
connection for PTSD, originally assigning a 10 percent 
rating, effective July 14, 2003.  


FINDING OF FACT

The veteran has been assessed with a GAF score of 85, 
(secondary to the fact that he works everyday), and his PTSD 
is manifested by mild symptoms of anxiety, depression, panic 
attacks, flashbacks, and hypervigilance; his symptoms are 
reasonably shown to produce decrease in work efficiency and 
focus; the veteran's symptoms do not cause intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 10 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v.  West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 2003, the RO granted service connection for PTSD 
rating the disability at 10 percent.  On appeal, the veteran 
asserts that he is entitled to a higher rating because his 
symptoms occur every waking hour and in his dreams.  In 
addition, the veteran claims that his GAF score assessed at 
85, (assigned on the October 2003 VA medical exam report), 
was misleading because: "I was trying to put my best foot 
forward rather than let my true feelings be known to total 
strangers..." 

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The General Rating Formula for Mental Disorders provides that 
a 10 percent disability rating requires: 

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. 

And, the criteria for a 30 percent rating require:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to  such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the  type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In October 2003, the veteran underwent psychiatric testing to 
determine the extent of his disability.  The veteran's GAF 
score was found to be 85 secondary to the fact that the 
veteran works daily.  The DSM-IV provides for: "A GAF rating 
of 81-90 for absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members)."  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology is not so severe 
as to warrant a rating in excess of a 10 percent evaluation 
at any point since the effective date of service connection. 

The veteran underwent a VA psychiatric examination in October 
2003.  The examiner noted that the veteran had no history of 
inpatient or outpatient psychiatric treatments.  The examiner 
explained that the veteran has had a steady work history 
including employment as a maintenance man since the 1980s and 
that the veteran is currently married.  The examiner reported 
that the veteran has a history of alcohol dependence 
including using alcohol to sleep and drinking a six pack of 
beer everyday before work.

During the examination the veteran reported that since May 
19, 1966, he has experienced flashbacks and dreams of 
carrying dead bodies in Vietnam and also seeing many of his 
fellow soldiers killed.  The veteran experiences nightmares, 
hypervigilance, and panic attacks.

The October 2003 examination included extensive psychiatric 
testing.  After reviewing the results of the testing the 
examiner concluded:

The psychometrics support someone who is 
undergoing stress and having odd 
thoughts.  His MCMI is significant for 
the fact that it picks up the schizotypal 
kind of thinking.  His Mississippi Combat 
Scale score did not, however, reach 
significance....He reports flashbacks, 
nightmares, hypervigilance, and has 
glossed over most traumatic events, which 
occurred during his Vietnam years....He is 
alert and oriented times four and was 
able to do serial 7s correctly.  His 
memory was intact, recent and remote 
events and recalled five digits forward, 
two digits backwards.  He recalled 3/3 
items correctly and spelt the word 
"World" correctly backwards.  His 
insight was concrete and judgment 
remained poor based on his mental status.  
While no hallucinations or delusional 
thinking was evident in the interview, he 
did endorse items on the MCMI and MMPI 
that suggested odd thinking 
(schizotypal).  He reported that he is 
experiencing depression, but this cannot 
be differentiated from his symptoms of 
PTSD.  

The January 2004 letter submitted by the veteran's supervisor 
indicated that over the last four years the veteran has at 
times seemed to be unable to concentrate and focus on the 
tasks at hand.  The supervisor reported that these events 
seem to be more frequent and of longer duration than they 
have been in the past.  The supervisor opined:

If not for our particular method of going 
about our work requirements there could 
be some question as to [the veteran's] 
ability to perform his work assignments 
to the point of satisfaction indicative 
to our responsibilities as a municipal 
department.  At one point [the veteran] 
was a crew leader with 3 subordinates 
under his supervision but for the very 
reasons described above I found it 
necessary to move [the veteran] to 
another position within the department 
that would not be detrimental to either 
[the veteran] or other employees because 
of his periodic lack of focus.

The veteran's supervisor concluded that in his opinion as an 
employer, because of the veteran's age and certain 
infirmities, he believes it would be impossible for the 
veteran to find normal gainful employment anywhere.  The 
supervisor explained that it is unlikely that the veteran 
would be terminated for reasons other than extreme 
circumstances because of the veteran's length of service and 
because he makes serious attempts at performing his duties.

The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology that more nearly approximates the 
criteria for a 30 percent rating. 

The record indicates that there is no evidence that the 
veteran experiences any kind of social impairment as a result 
of PTSD.  The record reveals that the veteran has been 
married since 1991.  The record is also absent evidence that 
the veteran has difficulty in social situations.  There is no 
indication that the veteran has trouble making friends or 
maintaining long term relationships.  While the record does 
indicate that the veteran has a long history of alcohol 
dependence, the October 2003 examination did not opine on 
how, or to what extent, this condition causes social or 
occupational impairment.      

While the record indicates that the veteran has problems 
focusing on occupational tasks and managing personnel, there 
is no evidence that this lack of focus has ever caused him to 
have intermittent periods of inability to perform 
occupational tasks due to his diagnosed PTSD.  Further, 
although the veteran purports to experience symptoms such as 
depression, anxiety, and panic attacks, there is no 
indication that these symptoms have dramatically affected his 
occupational and social life.  In fact, the October 2003 
examination report indicated that the veteran's GAF score was 
85 which shows minimal symptomatology of a psychiatric 
disorder.  Despite the fact that his supervisor believes that 
the veteran would have a difficult time finding another job 
because of his age and infirmities, that does not negate the 
fact that the veteran is currently employed and that he 
performs his duties well enough to stay employed.  

In short, in light of the lack of evidence indicating that 
the veteran has experienced periods where he is unable to 
perform his duties at work due to PTSD symptomatology and the 
fact that the veteran received a GAF of 85 indicating that he 
functions at a high social and occupational level, the 
preponderance of the evidence is accordingly against the 
veteran's claim.   

The veteran is not suicidal.  He receives no treatment or 
medications for his psychiatric symptoms.  

As discussed above, in Fenderson, the U.S. Court of Veterans 
Appeals appeared to indicate that the Board could assign 
staged ratings in cases in which the initial assignment of a 
disability rating was being appealed.  The Board has not 
changed the initial disability rating.  The medical evidence 
of record shows that the veteran's service-connected PTSD has 
been relatively stable in terms of occupational, social 
dysfunction, and overall level of function since a 10 percent 
disability evaluation was granted.  Accordingly, the Board 
believes that the 10 percent rating under Diagnostic Code 
9411 is properly assigned as of July 14, 2003, and that a 
higher rating is not warranted at any point from the 
effective date of service connection.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Consequently, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A letter dated in March 23, 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional statement 
of the case (SOC) was provided to the veteran in December 
2004 and January 2005.  The RO's 2004 letter specifically 
told the claimant to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the 2004 letter 
advised the veteran to send VA any information on medical 
reports, employment records, or records from federal agencies 
that he had so that VA could attempt to obtain these on his 
behalf.  The veteran was also advised that although VA would 
make a reasonable effort to help him get the evidence 
necessary to support his claim, it was still his 
responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.    

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA psychiatric examination in 
October 2003.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
While the veteran claims that the RO improperly assigned a 10 
percent disability rating for PTSD, the veteran has not 
alleged that his condition has worsened or increased in 
severity.  In fact, he has not reported receiving any 
treatment for his PTSD, so there is no objective evidence his 
symptoms are any different than those shown on the 2003 
examination report.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The October 2003 VA examination was 
thorough, objective, and adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD) is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


